Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1  in the reply filed on 5/17/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Baratta Jr. on 6/13/2022.

The application has been amended as follows: Cancel all the withdrawn claims (claims 4-6, 13-15, and 19-20).

Claim 4 (Canceled): “Canceled”

Claim 5 (Canceled): “Canceled”

Claim 6 (Canceled): “Canceled”

Claim 13 (Canceled): “Canceled”

Claim 14 (Canceled): “Canceled”

Claim 15 (Canceled): “Canceled”

Claim 19 (Canceled): “Canceled”

Claim 20 (Canceled): “Canceled”



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respesct to the independent claims, no prior art fairly suggests or discloses the limitation set forth on 5/17/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “a cooling apparatus located adjacent to the network element and having a housing that forms a cavity that is closed by the housing of the network element, wherein the cooling apparatus includes one or more fan units that are accessible via front access and wherein the one or more fan units are configured to draw the front-to-rear airflow from the network element into the cavity”, in conjunction with the remaining elements. 
Dependent claims 2-3 and 7-10 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 11, no prior art fairly suggests or discloses “collectively forming a cavity; and one or more fan units located in the cavity and accessible from the front side…wherein the cavity is closed by the housing of the network element, and wherein the one or more fan units are configured to draw the front-to-rear airflow from the network element into the cavity”, in conjunction with the remaining elements.
Dependent claims 12 and 16-18 are allowably by virtue of their dependency from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niklos (U.S Patent 5,528,454) – Discloses a cooling device between two electronic devices, wherein said device includes apertures to pull and exhaust air out of said device, wherein said device is used to cool the one or more electronic devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835